DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 was amended and examined as such.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Print head support having a print head spring and projection to engage with separate hold unit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyabu et al. (US 2009/0086006 A1) in view of Tsuchiya et al. (US 2014/0232806 A1).
As related to independent claim 1, Koyabu et al. teaches a printer (Koyabu et al. – Figure 1, Reference #1, shown below) comprising: a print head configured to print on a recording sheet (Koyabu et al. – Figure 1, Reference #12, & #5, shown below); a platen roller rotatably attached to a frame (Koyabu et al. – Page 3, Paragraph 48 and Figures 1 & 2, Reference #21 & #22); a support having a head spring attached thereto that urges the print head toward the platen roller (Koyabu et al. – Page 3, Paragraphs 51-52 and Figure 2, Reference #38, shown below); and a hold unit rotatably attached to the frame and having an engaging part that engages with a projection situated at a side end of the support (Koyabu et al. – Page 3, Paragraph 49 and Figures 1 & 2, Reference #31, #34,  & #35, shown below), wherein the head spring urges the print head toward the platen roller when the projection is engaged with the engaging part, and wherein the hold unit is 

    PNG
    media_image1.png
    548
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    510
    533
    media_image2.png
    Greyscale


Continuing with claim 1, Koyabu et al. does not teach the support has a projection extending from a side thereof.  However, Tsuchiya et al. teaches a printer with a print head, a platen roller, and a support having a projection extending from a side end thereof (Tsuchiya et al. – Page 1, Paragraph 13; Page 8, Paragraph 203-204; and Figures 10, 47, & 48, Reference #111a, shown below). Tsuchiya et al. continues to specifically teach the head spring urges the print head toward the platen roller when the projection of the support is engaged with the engaging part of the hold unit (Tsuchiya et al. – Page 8, Paragraphs 207-210) and rotation of the hold unit causes the engaging part of the hold unit to disengage from the projection extending from the side end of the support (Tsuchiya et al. – Page 8, Paragraphs 203-204 and Figure 47, shown below).

    PNG
    media_image3.png
    304
    453
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    484
    519
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    497
    648
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the projections of Koyabu et al. to include projections extending from a side end of the support as taught by Tsuchiya et al. in an effort provide a versatile recording unit which overcomes the problems of the biasing and engagement frames of previous configurations (Tsuchiya et al. – Page 1, Paragraphs 9-13).

As related to dependent claim 2, the combination of Koyabu et al. and Tsuchiya et al. remains as applied above and continues to teach the support is attached to the frame in a rotatable manner, and the support is urged by the head spring to rotate upon the projection being disengaged from the engaging part (Koyabu et al. – Page 3, Paragraphs 48-52 and Figures 1 & 2, Reference #3, #38, #35, & #34, shown above and Tsuchiya et 
As related to dependent claim 3, the combination of Koyabu et al. and Tsuchiya et al. remains as applied above and continues to teach the support is urged by the head spring to be separated from the frame upon the projection being disengaged from the engaging part (Koyabu et al. – Page 3, Paragraphs 50-54 and Figures 1 & 2, Reference #3, #38, #35, & #34, shown above and Tsuchiya et al. – Page 8, Paragraph 203-204 & 207-210; and Figures 10, 47, & 48, Reference #139, #133, & #111a, shown above).
As related to dependent claim 4, the combination of Koyabu et al. and Tsuchiya et al. remains as applied above and continues to teach an additional lever [i.e. left and right locking levers #34] (Koyabu et al. – Figures 1 & 2, Reference #34, shown above and Tsuchiya et al. – Figure 10, Reference #134, shown above) and it would have been obvious to one of ordinary skill in the art at the time of filing to recognize the locking lever(s) securing the platen roller in place (Koyabu et al. – Page 3, Paragraph 49 and Figure 1, Reference #34 & #21, shown above and Tsuchiya et al. – Figure 28, shown below) and further teaches the lever being configured to rotate to allow the platen roller to be detached (Koyabu et al. – Figure 2, Reference #21, shown above and Tsuchiya et al. – Figure 27, shown below), wherein a rotation axis of the lever is the same as a rotation axis of the hold unit (Koyabu et al. – Page 3, Paragraph 49 and Figure 2, shown above).


    PNG
    media_image6.png
    329
    446
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    339
    428
    media_image7.png
    Greyscale


As related to further dependent claim 5, the combination of Koyabu et al. and Tsuchiya et al. remains as applied above and continues to teach the hold unit has a second projection 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koyabu et al. (US 2009/0086006 A1) and Tsuchiya et al. (US 2014/0232806 A1) in view of Takahashi (US 2008/0180468 A1).
The combination of Koyabu et al. and Tsuchiya et al. remains as applied above, but does not specifically teach the hold unit has a second projection.  However, Takahashi teaches a printer with a print head and a platen roller and a hold unit with a second projection (Takahashi – Page 3, Paragraph 30 and Figures 6A-6B & 7A-7B, Reference #11 & #9, shown below) and a lever (Takahashi – Page 3, Paragraphs 33-36 and Figures 6A-6B & 7A-7B, Reference #11, #11a, & #9, shown below).  The levers and projections of the combination of Koyabu et al. and Tsuchiya et al. when modified by the specific placement of the projection and lever of Takahashi further teaches the lever is configured to rotate to come in contact with the second projection, so that the hold unit is rotated upon being pressed by the lever (Koyabu et al. – Page 3, Paragraph 49 and Figures 1-2, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the dependent claims, no further varying arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takabatake et al. (US 9,296,220 B2) teaches a printer with a print head and platen roller and a support having a projection extending from a side end.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853